EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims,
Claim 1, line 19, after “or” replace “more.” with:“more, wherein the metal foils are optionally plated.”
Claim 5, line 2, after “claim 1,” and before “wherein” insert “wherein the metal foils are plated and”

Authorization for this examiner’s amendment was given in a telephone interview with Robert Frame on 24 Nov. 2021.


Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:

The present claims are allowable over the closest prior art of Schirmer (US Patent 5,158,831, published 27 Oct. 1992, hereinafter Schirmer), Nakagama (JP 2006-007589 A, published 12 Jan. 2006, hereinafter Nakagama), Romanko et al. (US Patent Application 2010/0300744 A1, published 02 Dec. 2010), and Takeuchi et al. (US Patent Application 2014/0093723 A1, published 03 Apr. 2014, hereinafter Takeuchi).

Schirmer (US Patent 5,158,831, published 27 Oct. 1992, hereinafter Schirmer) teaches a plastic film-metal foil multi-laminate in which a plurality of polymeric films and metal foils are alternately arranged and laminated together to form a laminate suitable for insulating panels (Abstract).  Schirmer teaches that both outer-most surfaces of the laminate can comprise polymeric films or both surfaces can comprise metal foils (Abstract); thus, satisfying the N and N+1 limitations in claim 1 that correspond to having an odd number of total layers.  Schirmer teaches that the polymeric films and the metallic foils have thicknesses of 0.1 to 10 mil (col. 6, lines 21-31), corresponding to 2.54 to 254 [Symbol font/0x6D]m.  Schirmer teaches that the polymeric films can be of monolayer construction (col. 3, lines 55-59).  In Example 2, Schirmer teaches a multilaminate with four polymeric films and three aluminum foils (col. 5, lines 10-13); thus, the total thickness of this configuration ranges from 17.8 (2.54*7) to 1780 [Symbol font/0x6D]m (254*7).  Schirmer does not disclose the use of an adhesive to bond the films.


Nakagama (JP 2006-007589 A, published 12 Jan. 2006, hereinafter Nakagama) teaches the use of copper foils (paragraph 0012) in a shielding laminate (paragraph 0001).
Nakagama teaches the use of adhesive layers (Abstract).  Nakagama does not disclose a laminate comprising multiple metallic films and adhesive layers nor the claimed stress-strain behavior of his polymeric films, that is, he does not disclose that [Symbol font/0xB6][Symbol font/0x73]/[Symbol font/0xB6][Symbol font/0x65] in a stress-strain curve for his adhesive film is 0 Pa or more between [Symbol font/0x65] = 0.2 and 0.5.

Romanko et al. (US Patent Application 2010/0300744 A1, published 02 Dec. 2010) teaches the inclusion of nickel layers on the copper foils and the thickness of the nickel layer is 2.5 – 12.5 nm (paragraph 0018).  Given that the density of nickel is 8910 kg/m3, this layer thickness of nickel translates to a coating weight of 223 (2.5x10-9*8910*1,000*1,000,000/100) to 1110 ug/dm2 (12.5x10-9*8910*1,000*1,000,000/100).  Romanko teaches an electromagnetic shielding article composed of conductive layers that are copper foil and polymeric layers (Abstract, paragraphs 0015 and 0018) where the shielding article provides effective electromagnetic wave shielding for electronic devices, such as mobile phones, televisions, and electrical devices in automobiles and aerospace applications (paragraph 0003).  By providing electromagnetic wave shielding for electronic devices, the article is clearly functioning as a covering or cladding for the device.


Takeuchi et al. (US Patent Application 2014/0093723 A1, published 03 Apr. 2014, hereinafter Takeuchi) teaches the use of copper foils with average roughness (Ra) values of 0.1 to 0.3 [Symbol font/0x6D]m (paragraphs 0029-0031) in a polymer film-metal foil laminate for spreading heat in an electrical or electronic device.  This average roughness range corresponds to Rz values of about 0.72 to 2.2 [Symbol font/0x6D]m, using the approximate conversion factor of 7.2 between Ra and Rz for metals provided by CNCCookBook.com’s Complete Guide to Surface Finish Symbols, Charts, RA, RZ, Measurements, and Callouts (pages 9-10, Table: Surface Finish Math and Equations).  Takeuchi teaches metal foils with thicknesses of 6 to 35 [Symbol font/0x6D]m (paragraph 0038).
Takeuchi teaches a laminate comprising an adhesive layer (Abstract).  Takeuchi does not disclose that [Symbol font/0xB6][Symbol font/0x73]/[Symbol font/0xB6][Symbol font/0x65] in a stress-strain curve for his polyimide film is 0 Pa or more between [Symbol font/0x65] = 0.2 and 0.5.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787